DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Adachi (US 2015/0021756 A1).

Re. claim 1: Adachi discloses a heatsink (1), comprising:
a base (21) having a mounting face on which a semiconductor element (12, 13) is mounted, and having a fin region (22) in which a multiple of fins are provided in one portion of a face on a side opposite to that of the mounting face; (see fig. 1, 2, 8, 9; para. 0035-0041)
a case (23) that is disposed opposing the base, houses the fins, and forms a refrigerant channel together with the base;
an inlet (23c) that causes a refrigerant to flow into the refrigerant channel; and
a discharge port (23d) that causes the refrigerant to flow out from the refrigerant channel, (see fig. 8, 9; para. 0044-0046)
the refrigerant channel includes an upwardly inclined channel (23g) formed by a side wall for downstream side of the first protruding portion and a side wall (23h) for upstream side of the second protruding portion, and the upwardly inclined channel directs a flow of the refrigerant toward a base portion of the fin and causes the refrigerant to flow into the fin region. (see fig. 8, 9; para. 0045-0050)

However, Adachi and the remaining prior art fails to disclose:
“wherein the base has a first protruding portion that protrudes into the refrigerant channel on an upstream side of the fin region and the case has a second protruding portion that protrudes into the refrigerant channel in a place opposing the fin region” in combination with the remaining limitations in the claim. 

The prior art fails to disclose a base with protruding portion in combination with an upwardly inclined channel from the case. One of ordinary skill in the art would not have been motivated to add a protruding portion of the base because it would have reduced the area of the mounting face for semiconductor elements. This would have reduced the number of semiconductors able to be cooled by a single base. Further, reducing the cross-sectional area of the refrigerant flow channel would have increased the pressure of the system without added benefit. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 6, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835